Citation Nr: 9925115	
Decision Date: 09/01/99    Archive Date: 09/13/99

DOCKET NO.  97-28 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and her sister




ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from July 1942 to October 
1945.  This appeal arises from a January 1997 rating decision 
of the Philadelphia, Pennsylvania Regional Office (RO).


REMAND

On the September 1997 substantive appeal, the appellant 
indicated that she elected to have a Travel Board hearing in 
Wilkes-Barre.  A November 1998 report of contact shows that 
the appellant elected to have a Travel Board hearing at the 
RO as a teleconference hearing in Wilkes-Barre was not 
available.  In a January 1999 written submission from the 
appellant, she requested a hearing at the RO before local RO 
personnel in lieu of a Travel Board hearing.  Thereafter, a 
teleconference hearing in Wilkes-Barre was requested by 
letter in March 1999.  By letter from the RO in May 1999, the 
appellant was informed that a teleconference hearing had been 
scheduled in June 1999 with the appellant at the Wilkes-Barre 
field office and with a decision review officer at the RO.  
In June 1999, a teleconference hearing was conducted.  

At the hearing, the decision review officer indicated that 
additional VA treatment records would be obtained.  Before 
the evidentiary development could be completed and prior to 
the issuance of a decision by the decision review officer, 
the case was forwarded to the Board.

Accordingly, the case must be REMANDED to the RO for the 
following:

1.  In compliance with the request for 
the development of the evidence during 
the June 1999 teleconference hearing, the 
RO should contact the appellant and 
obtain the names and addresses of all 
health care providers where the veteran 
received treatment as relates to the 
current claim.  Thereafter, the RO should 
obtain legible copies of all available 
records, to include all VA records that 
have not already been obtained.  The 
records requested should include clinical 
treatment records from Dr. Carey.  All 
records, once obtained, must be 
associated with the claims folder.  
Moreover, Dr. Carey should be invited to 
submit reasons and bases for his 
conclusion that stress and anxiety were 
contributing factors in causing the 
veteran's stroke.  Citation to medical 
authorities would be helpful in this 
regard.

2.  Following completion of the above 
development, the decision review officer 
should determine whether any additional 
development is warranted.  In so doing, 
it should be noted that VA must be guided 
by medical expert opinion and may not 
substitute its own judgment therefor.  
See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Thereafter, the claim must 
be reviewed on the basis of all of the 
evidence of record.  If the action taken 
remains adverse to the appellant in any 
way, she and her representative should be 
furnished an appropriate supplemental 
statement of the case.  They should then 
be afforded a reasonable opportunity to 
respond.  The case should then be 
returned to the Board for completion of 
appellate review.

By this REMAND, the Board intimates no opinion, either 
factual or legal, as to any final determination warranted in 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


